Exhibit 10.64
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
             V 1 3
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00022
 
30-Apr-2013
0010299853-0002
         
6. ISSUED BY
CODE
W911QY
7. ADMINISTERED BY (If other than item 6)
CODE
SCN01A
ACC-APG NATICK DIVISION
1564 FREEDMAN DRIVE
FORT DETRICK MD 21702
DCMA AMERICAS (CANADA)
275 BANK ST.
SUITE 200
OTTAWA, ONT. CNK2P-2L6
 
                         
8. NAME AND ADDRESS OF CONTRACTOR  (No., Street, County, State and Zip Code)
TEKMIRA PHARMACEUTICALS CORPORATION
 
9A. AMENDMENT OF SOLICITATION NO.
8900 GLENLYON PKY SUITE 100
BURNABY V5J 5J8
 
9B. DATED (SEE ITEM 11)
 
  X
10A. MOD. OF CONTRACT/ORDER NO.
W9113M-10-C-0057
  X 10B. DATED (SEE ITEM 13)
CODE    L8144
 
FACILITY CODE
 
14-Jul-2010
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended           o   is not extended.
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
                       
13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
                     
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
Mutual Agreement of Both Parties
 
D. OTHER (Specify type of modification and authority)
                   
E. IMPORTANT:         Contractor       o  is not,        x   is required to sign
this document and return           1          copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Modification Control Number:     soconnel131822
See attached Summary of Changes.
 
 
 
 
Except as provided herein, all terms and conditions ofthe document referenced in
Item 9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
         
TEL: 
EMAIL: 
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
     
April 30, 2013
     
1 May 2013
            BY        
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     

 

EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
(soconnel143314)
Page 2 of 3
 
 
SECTION SF 30 BLOCK 14 CONTINUATION PAGE
 
SUMMARY OF CHANGES
 
SECTION SF 30 - BLOCK 14 CONTINUATION PAGE
 
The following have been added by full text: MODIFICATION P00022
 
A. The purpose of this modification is to incorporate Tekmira Pharmaceuticals
Corporation change proposal dated 1 Nov 12 through revisions received 22 Apr 13
for the incorporation of reformulation of SNALP-G in CLIN 0001 thereby effecting
the changes to Sections A., B., F., and J. shown below. The Statement of Work,
Attachment 1 to Section J, as revised 8 Feb 2013, is attached to this
modification.


B. Included in the estimated Target Costs increased by this modification are
costs that are [***] in the amount of $[***] as delineated in the proposal
through revision dated [***].
 
C. At the time the price for this modification was established, agreement could
not be reached on indirect expense rates due to audit not yet being completed.
The indirect costs are being audit by the Canadian Public Works Group. Upon
conclusion of the audit any adjustments to the indirect rates shall require a
modification to the Contract. Any upward adjustments resulting from this audit
shall not be fee bearing. A ceiling is established herein for any upward
adjustment whereby at no time shall the final target cost of CLIN 0001be caused
to exceed $37,940,000.
 
D. The parties hereto specifically agree that the changes effected by this
modification constitute both the consideration and the equitable adjustment due
under any clause of this contract resulting from the incorporation of the
proposal for the SNALP-G formulation.
 
 
SECTION A - SOLICITATION/CONTRACT FORM
 
The total cost of this contract was increased by $6,930,828.67 from
$34,788,297.57 to $41,719,126.24.
 
SECTION B - SUPPLIES OR SERVICES AND PRICES
 
CLIN 0001
The target cost has increased by $[***] from $[***] to $[***]. The target
profit/fee has increased by $[***] from $[***] to $[***]
The total cost of this line item has increased by $[***] from $[***] to $[***]


 
SECTION F - DELIVERIES OR PERFORMANCE
 


The following Delivery Schedule item for CLIN 0001 has been changed from:
 


DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
30-APR-2013
 
N/A
FOB: Destination
 

 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
(soconnel143314)
Page 3 of 3
 
To:
 


DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
30-SEP-2014
 
N/A
FOB: Destination
 



 
SECTION J - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
 


The following have been modified: SECTION J
 
LIST OF ATTACHMENTS
 


Attachment No.
Description
Date
Number of Pages
1
Contractor’s Statement
8 Feb 2013
25
 
of Work
   

 


 
Exhibit No.
A001 Contract Work Breakdown Structure (CWBS)
A002 Contractor’s Progress, Status, & Management Report A003 Contract Funds
Status Report, DD Form 1586
A004 Integrated Master Schedule A005 Contract Performance Report A006 In Process
Review
 


(End of Summary of Changes)